UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUl\/IBIA F 1 L E D

Anthony Askew, )  1 8 

PMHM § c@'.f’,'{§ lf;,szh'§'§'i'§?ri;‘§§?§§'»$‘r’§§la
v. § Civil Action No. 11-0927 (UNA)

William K. Suter et al. , g

Defendants. §
MEl\/IORANDUM OPINION

Plaintiff has filed a "Petition to Reinstate Bivens Complaint," which was dismissed on
September 8, 201 1, for his failure to comply with the filing fee requirements of the Prison
Litigation Reforrn Act by providing his inmate trust fund account statement.‘ See Order (Sept. 8,
2011). Plaintiff has included the requested statement with his petition; therefore, the Court will
grant the motion to reinstate the case and grant plaintiffs application to proceed in forma
pauperis Upon its review of the complaint, however, the Court must dismiss the case pursuant
to 28 U.S.C. § 1915A(b)(2) (requiring dismissal of a prisoner’s complaint upon a determination
that the comp1aint, among other grounds, seeks monetary relief from an immune defendant).

Plaintiff, a prisoner at the Hazelton United States Penitentiary in Bruceton Mills, West
Virginia, sues Supreme Court Clerk William K. Suter and Case Analyst Ky1e R. Ratliff for
monetary damages under Bivens v. Sz'x Unknown Named Agents of F ederal Bureau ofNarcotz`cs,
403 U.S. 388 (l97l). The complaint arises from defendants’ processing of plaintiff s Petition for
Writ of Certiorari, which was denied on February 22, 201 l. Compl. 11 10; Askew v. U.S., 131

S.Ct. 1534 (l\/Iem).

l Although plaintiff directs the instant petition to the United States Court of Appeals for
the District of Co1umbia Circuit, no appeal was noticed in this matter and the appellate court has
not otherwise assumed jurisdiction over the case.

Court clerks "are [absolutely] immune from damage suits" for actions taken, as alleged
here, within the scope of their official duties as "an integral part of the judicial process."
Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993); accord Hz`lska v. Suler, 308 Fed. Appx.
45 1, 452 (D.C. Cir. 2009). A separate Order of dismissal accompanies this Memorandum

Opinion.

NM¢M/ 47  /

, 4 ll)nited States Dist/ict Judge
DATE: October [:7 , 2011